Citation Nr: 0630742	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, characterized as gastroesophageal reflux disease 
(GERD) with hiatal hernia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 
1981.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in May 2005 and December 
2005 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Service medical records do not show a chronic 
gastrointestinal disorder related to GERD or hiatal hernia. 

2.  Post-service medical evidence does not show a chronic 
gastrointestinal disorder or any symptoms reasonably 
attributed thereto for several years after military 
discharge.

3.  The medical evidence does not show that the veteran's 
gastrointestinal complaints are associated with military 
service or any incident therein.    


CONCLUSION OF LAW

A gastrointestinal disorder, characterized as GERD with 
hiatal hernia was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a hearing before the Board, the veteran testified that his 
symptoms related to GERD started in service with vomiting.  
He indicated that he had 16 different occurrences where 
symptoms were written down in his service medical records and 
stressed that he had had these symptoms since but 
acknowledged that he was not diagnosed with GERD until 1996 
or 1997.  He reported that the on-going symptoms, especially 
of regurgitation, affected his ability to maintain 
employment.  

Service medical records reflect that the veteran complained 
of various gastrointestinal symptoms on multiple occasions.  
As examples, in January 1980, he reported that he could not 
hold any food down and complained of nausea, vomiting, and 
stomach cramps.  The clinical assessment was constipation.  
In a February 1980 follow-up note, the diagnosis was 
gastritis.

In March 1980, he complained of nausea and dizziness when 
standing up; however, the symptoms were attributed to serous 
otitis and not to a gastrointestinal disorder.  He again 
complained of dizziness and nausea in April 1980 but the 
focus was not on a gastrointestinal disorder.  

In an April 1980 neurology consultation report, he reported 
frequent episodes of loss of vision lasting about 5 minutes 
without other neuropathy.  It was noted that he was a boxer.  
He reported that the last episode resulted in a motor vehicle 
accident.  After a physical examination, the diagnosis was 
suspected hypoglycemia related to the veteran's diet.  This 
is the only mention of an automobile accident in the service 
medical records.

The evidence reflects that the veteran was hospitalized in 
May 1980 with epigastric pain.  X-rays of the abdomen were 
reportedly normal.  The final diagnosis was chronic 
pancreatitis (for which is he service-connected) but there 
was no diagnosis made with respect to GERD or a hiatal 
hernia.

In June 1980, the veteran complained of diarrhea and was 
prescribed Kaopectate and increase fluids.  In October 1980, 
he related a history of coughing up blood and blood in the 
stool.  It was noted that he had been hospitalized for 
chronic pancreatitis and was still unable to keep food down.

At the time of military discharge in April 1981, he self-
reported having "frequent indigestion" and "stomach, 
liver, or intestinal trouble."  The military physician noted 
a diagnosis of chronic pancreatitis and related that the 
veteran had vomiting after meals with no weight loss.  The 
separation examination revealed a normal clinical evaluation 
of the veteran's abdomen.

For service connection benefits to be awarded, a chronic 
disability must be shown in service.  In this case, while the 
veteran complained of a variety of gastrointestinal symptoms, 
the evidence does not show that he was diagnosed with a 
chronic gastrointestinal disorder while on active duty.  
Therefore, the evidence does not support the veteran's claim 
of a chronic gastrointestinal disorder during active duty.

Service connection may also be granted when a condition in 
service is "noted" but not found to be chronic; however, 
continuity of symptoms is required.  Therefore, the Board 
will review the post-service medical evidence with a view 
toward continuity of symptomatology.  

Turning to the medical evidence, the first post-service 
medical evidence associated with the claims file is dated in 
August 1992, when the veteran was hospitalized for treatment 
of chemical dependency.  At that time, he reported a history 
of vomiting up blood or food after eating which occurred off 
and on since "his gut injury" in 1980.  There is no 
indication in the record that the veteran sought treatment 
during the period from military discharge in 1981 and the 
August 1992 hospitalization.  After a GI consult, the 
diagnosis was GERD and he was treated with Zantac.  

Private and VA clinical records, including outpatient 
treatment records and hospital summaries, reflect on-going 
complaints associated with a variety of symptoms and 
gastrointestinal diagnoses, including treatment with Tagamet 
for acid relief (June 1999), complaints of abdominal pain, 
nausea, vomiting with a diagnosis of biliary pancreatitis 
requiring a laparoscopic cholecystectomy (November 1999), 
complaints of abdominal pain, nausea and vomiting (August 
2000), and evidence of GERD identified in a barium esophagram 
(September 2000).

With respect to continuity of symptomatology, the Board 
emphasizes the 12-year gap between discharge from military 
service and first reported symptoms associated with a 
gastrointestinal disorder, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of reported 
continuity of symptomatology during the multi-year gap 
between military discharge in 1981 and initial complaints in 
an August 1992 hospitalization.  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute GERD or hiatal hernia to 
the veteran's military service, despite his contentions to 
the contrary.  

In a February 1993 VA general medical examination, the 
veteran reported, among other things, a history of epigastric 
pain, nausea, and vomiting beginning in May 1980 
(approximately one week after an in-service automobile 
accident).  He further indicated that he sustained a head 
injury in 1980 from a motor vehicle accident with loss of 
consciousness and chronic blackouts, but these statements are 
not supported by the contemporaneous service medical records 
which noted that the veteran reported, in passing, being 
involved in a motor vehicle accident.  While the examiner 
noted differential diagnoses of peptic ulcer disease, 
gastritis, and biliary disease/gallstones, he did not 
specifically relate them to the veteran's in-service symptoms 
and this evidence does not support his claim.

In a February 2002 VA examination, the veteran reported a 
history of pancreatitis diagnosed in 1981 with recurrent 
spells every three years, gallbladder removal in 1999, 
diverticulitis in 2000, a many year history of GERD, and a 
hiatal hernia.  Medications included Tagamet and Prevacid.  
He complained of daily abdominal pain but had normal bowel 
movements.  

After a physical examination, the clinical impressions 
included GERD with associated hiatal hernia and post-prandial 
vomiting, chronic, severe, disabling.  The examiner commented 
that the veteran's disability was primarily related to GERD 
with on-going vomiting after each meal, continuing 
diverticulitis, but that the recent abdominal pain did not 
suggest pancreatitis.  However, the examiner did not relate 
the veteran's symptoms of GERD with those during military 
service.

The Board remanded the issue in May 2005 in order to directly 
address whether a medical nexus existed between the veteran's 
on-going complaints and military service.  In a July 2005 VA 
examination, the examiner reviewed the claims file and 
interviewed the veteran.  He essentially outlined the 
veteran's medical history as complaints of nausea and 
vomiting since 1979 or 1980, a 1981 in-service 
hospitalization for nausea, vomiting, and abdominal pain with 
a diagnosis of pancreatitis, post-service diagnoses of GERD 
and hiatal hernia with on-going symptoms of abdominal pain, 
nausea, and vomiting for many years, a laparoscopic 
cholecystectomy in 1999, diverticulitis in 2000, and a 
diagnosis of GERD and hiatal hernia in 2001.

The examiner concluded that the veteran's service-connected 
disability was pancreatitis, for which he was rated at 10 
percent disabling.  Chronic gastritis, GERD, hiatal hernia, 
and chronic cholecystitis with cholelithiasis were identified 
as nonservice-connected disorders.  The examiner reflected 
that "the problem of gastric, hiatus hernia, esophageal 
reflux is all things that were first diagnosed in the year 
2001.  There were clinical suspicions of this but no 
treatment and no diagnosis while in the service."

The examiner was subsequently asked to clarify his opinion 
with respect to a medical nexus.  In March 2006, he opined 
that i) the veteran's complaints of nausea, vomiting, and 
abdominal pain in 1981 were related to pancreatitis; ii) 
there was no relationship between pancreatitis and subsequent 
gastritis, GERD, or hiatal hernia; iii) complaints of 
abdominal pain, nausea, and vomiting in 1999 were related to 
gallbladder disease and presumed biliary colic with recurrent 
pancreatitis; and, iv) GERD and hiatal hernia were not 
related to pancreatitis and/or gallbladder disease.

A reasonable reading of the VA examiner's opinion is that the 
veteran's on-going complaints of nausea, vomiting, and 
abdominal pain, which started in service, are related to 
service-connected pancreatitis or nonservice-connected 
gallbladder disease.  Significantly, the examiner did not 
associate the veteran's current diagnoses of GERD and hiatal 
hernia with the symptoms manifested during military service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted 
an examination.  There is no indication that the VA examiner 
was not fully aware of the veteran's past medical history or 
that he misstated any relevant fact.  Moreover, there is no 
medical evidence to the contrary in the claims file.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

In sum, absent evidence of chronic gastrointestinal disorders 
(GERD/hiatal hernia) in service, the absence of complaints 
associated with GERD or a hiatal hernia for many years after 
military discharge, and a medical determination that the 
veteran's current symptoms of GERD and hiatal hernia are not 
related to military service, the claim for service connection 
is denied.

The Board has carefully considered the veteran's statements 
and sworn testimony that his claimed disorders started during 
military service, and the veteran's former wife's and 
sister's statements regarding how it affected his life.  
Although these statements and testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Their assertions are of lesser probative value in light of 
the other objective evidence of record showing no evidence of 
a chronic gastrointestinal disorder during service (with 
symptoms attributed to service-connected pancreatitis), no 
continuing findings between military discharge in 1981 and 
initially-documented onset of symptomatology in 1992, and no 
medical nexus between his current diagnoses and active duty.  
He lacks the medical expertise to offer an opinion as to the 
existence of chronic disabilities, as well as to medical 
causation of any current disability.  Id.  

In sum, because there was no evidence of a chronic disability 
in service, no evidence of symptomatology related to service 
for many years after discharge, and because the weight of 
medical evidence fails to establish a medical nexus between 
the veteran's current complaints and military service, the 
claim for service connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in May 2001, May 2005, 
and January 2006.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

The veteran recently identified medical records dated from 
1994 to 1995 from the Texas Department of Criminal Justice 
during one of his periods of incarceration as potentially 
relevant; however, a review of the claims file reveals that 
those records were already requested and evidence from the 
Texas Department of Criminal Justice were associated with the 
claims file and considered in this decision.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations 
pertinent to the issue on appeal were obtained in February 
2002 and July 2005, with a follow-up request for a medical 
opinion in March 2006.  The available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran requested and was provided with a hearing before the 
Board in March 2005.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  




ORDER

The claim for entitlement to service connection for a 
gastrointestinal disorder, characterized as GERD with hiatal 
hernia, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


